Citation Nr: 1611381	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  06-37 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diverticulitis.  

2. Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is now with the RO in Hartford, Connecticut.

A claim for service connection for a specific psychiatric disability, encompasses all diagnosed mental conditions, which are considered to be a single service connection claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board remanded the case to the RO in November 2009, April 2011, and June 2014 for additional development of the record and in compliance with an April 2013 Joint Motion for Remand.  The RO has complied with the remand directives.


FINDINGS OF FACT

1.  In a March 2015 statement submitted by the Veteran's attorney, prior to the promulgation of the decision on appeal, the Veteran withdrew a claim for service connection for diverticulitis.

2.  The Veteran's psychiatric disability clearly and unmistakably preexisted entrance into service.  However, it is not shown by clear and unmistakable evidence that the psychiatric disability was not aggravated during active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for diverticulitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2  The criteria for service connection for aggravation of a psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105A (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).

A May 2010 rating decision denied service connection for diverticulitis.  The Veteran filed a notice of disagreement with that decision.  After being issued a statement of the case, the Veteran perfected an appeal in August 2010.  In March 2015, the Veteran, through the representative, expressed a desire to withdraw from appellate review the claim for service connection for diverticulitis.  The Board finds that the Veteran has withdrawn the appeal regarding that issue and there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for diverticulitis, and it is dismissed.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.303(c) (2015).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2015).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

If a condition was noted when entering service, then the presumption of soundness does not apply.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  If a disability is noted on entrance to service, a Veteran can only claim entitlement to service connection based on aggravation of the disability.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Moreover, the Veteran has the burden of establishing aggravation by showing there was an increase in the disability during service.  Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  Paulson v. Brown, 7 Vet. App. 466 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994).

The pre-service treatment records show that the Veteran underwent psychiatric care in January 1977.  He was diagnosed as having borderline to mild mental retardation and a differential diagnosis of simple schizophrenia, although his apparent ability to relate with others and the lack of affectual disturbance did not quite seem in keeping with that.  

A February 1977 private treatment record shows that the Veteran was diagnosed with schizoid personality with neurotic problems related to his poor or incomplete sexual development. 

A June 1977 entrance examination showed that the Veteran denied having or having had depression and nervous trouble on a Report of Medical History.  He had a normal psychiatric clinical evaluation.

The Veteran was discharged from service in September 1977.  The character of his service was honorable.  No service records regarding his discharge are contained within the claims file.  However, the subsequent post-service treatment records note that the Veteran reported being seen by a psychiatrist during service prior to his discharge due to the concerns of his commanding officer. 

An August 2006 VA mental health treatment note shows that the Veteran reported having had emotional problems since prior to entry into military service.  He reported beginning therapy at the age of 16.  He also recounted a traumatic in-service incident where his sergeant threatened to kill him.  No diagnosis of PTSD was noted, but medical personnel reported that the Veteran had a longstanding history of significant cognitive impairment and evidence of likely superimposed thought disorder.  The etiology of the disorder was not clear, and additional testing and examination were necessary. 

A May 2011 VA examination report shows that the Veteran reported having had difficulties adjusting to military life during service.  The examiner noted that he was considered to have had psychiatric issues that impaired his ability to function adequately in the military.  A clinical presentation showed that the Veteran presented as an individual with a longstanding history of pervasive and severe interpersonal difficulties consistent with a diagnosis of personality disorder.  The examiner diagnosed the Veteran with a psychotic disorder; mild mental retardation, by history; and a personality disorder.  The examiner opined that the psychiatric difficulties began prior to his service and that it was plausible, though less likely than not, that his psychiatric condition worsened somewhat as a result of his great-grandfather's death during service.  However, there was no evidence that the onset of any psychiatric condition began during service.  The examiner further opined that most likely, the Veteran's psychiatric functioning, symptomatology, and course of mental illness were primarily influenced by long-standing, psychiatric difficulties, including but not limited to interpersonal disturbance, paranoia/suspiciousness, and limited intellectual functioning that were independent of service. 

A November 2012 VHA medical opinion showed that the examiner opined based on the evidence of record that the Veteran's psychiatric diagnoses prior to entering service were: Axis I: marijuana abuse, alcohol dependence vs. abuse, hallucinogen abuse. Axis II: borderline mental retardation, rule out expressive language disorder, paranoid personality disorder, antisocial personality traits.  Specifically, the VHA reviewer stated that none of the mental health examiners had diagnosed the Veteran with any pre-existing mood, anxiety, or psychotic disorder.  Additionally, the records did not show any evidence of the Veteran losing touch with reality to satisfy the criteria for a psychotic disorder, before or after entering service.  The VHA reviewer added that mental retardation could be associated with co-morbid psychiatric diagnoses on Axis I and that three months of basic training would not cause a change in the severity of mental retardation.  Similarly, a paranoid personality disorder was noted to be a pervasive and very fixed pattern of thinking and behavior.  The examiner found that three months of basic training would not cause any change in the manifestations and ramifications of the disorder.  With regard to the Veteran's current psychiatric diagnosis, the examiner found: Axis I: marijuana abuse by history, alcohol abuse vs. dependence in full sustained remission, hallucinogen abuse by history. Axis II: borderline mental retardation, rule out expressive language disorder, paranoid personality disorder, antisocial personality traits.  The VA examiner found that it was significant that none of the psychiatric examiners had ever diagnosed the Veteran with any psychiatric illness on Axis I, except substance abuse.  The diagnosis of anxiety was noted to have been made by his primary care physician, and the examiner found that it was not supported by the record.  The examiner concluded that based on the records and available medical evidence, the Veteran's psychological issues upon joining service and since separation were not as least as likely as not (less than 50 percent) related to his three month stay in basic training.  This Veteran's current claims of disability were not supported by any records, to be service connected.

A July 2014 private psychological test report by Dr. J.P., shows that after a review of the Veteran's claims file and telephonic interview of the Veteran, that diagnoses of anxiety and a depressive disorder were warranted.  Dr. J.P. noted that the Veteran clearly became overwhelmed during active duty due to his limited intelligence, which would have made it impossible for him to adjust and adapt to military life.  Dr. J.P. reported that after separation from service his health deteriorated significantly, therefore it was as least as likely as not that his anxiety and depressive disorders were aggravated by service.  Dr. J.P. noted that it was not possible to separate the various symptoms of each condition which overlapped.  

A July 2014 VA examination report shows that the examiner opined that the Veteran psychiatric disability began prior to service.  The examiner noted that with the severe level of impairment associated with the combination of the personality disorder and the anxiety disorder prior to service, it was less likely than not that the disorder was aggravated by service.  It was noted that it was more likely than not that the symptoms of anxiety and depression were superimposed on a personality disorder during service.  

A March 2015 private psychological report by Dr. J.P. reported that there was no clear and unmistakable evidence that the condition was not aggravated by his active service. 

A May 2015 VA examination report shows that the examiner opined that the Veteran's psychiatric disability was not permanently aggravated by service.  The examiner reported that there was no evidence of exacerbation of the conditions during service.  

The Board finds the evidence of record shows that the Veteran's psychiatric disability was not noted on entrance examination.  The Veteran's psychiatric evaluation was noted to be normal during a clinical exam on the June 1977 entrance examination report.  However, the Board finds that there is clear and unmistakable evidence that a psychiatric disability preexisted service.  Prior to service, as noted in January 1977 and February 1977 private treatment reports, the Veteran received psychiatric treatment for a schizoid personality condition.  Therefore, the Board finds that the preexisting prong of the presumption of soundness is satisfied by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231 (2012).

However, the record does not include clear and unmistakable evidence sufficient to rebut the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  On this question, the Board notes that VA examination reports have consistently showed that examiners found that the Veteran's psychiatric disability underwent no aggravation during his three months of active service.  However, the Board notes that the private reports from Dr. J.P., concluded that the Veteran's psychiatric disability was aggravated by active service.  Therefore, the Board finds that while the preponderance of the evidence indicates that the disability did not increase during service, that is not adequate to deny the claim.  To deny the claim, clear and unmistakable evidence must show that the disability was not aggravated during service.  Because one medical professional has opined that the disability was aggravated during service, the Board finds that clear and unmistakable evidence does not show that the disability was not aggravated during service.  The Board finds that VA's burden of proof is to show by clear and unmistakable evidence that a psychiatric disability was not aggravated by service and there is insufficient evidence of record to meet that standard.  Moreover, it is unlikely that any further development will be fruitful.  In light of the foregoing, the Board is unable to rebut the presumption of aggravation and the in-service element required for a claim for service connection is met.

As the Veteran has been diagnosed with a current disability and the evidence shows that the Veteran had a psychiatric disability during service, the Board now addresses the nexus question of the Veteran's claim.  Here, the Board notes that VA examiners and Dr. J.P., have essentially reported that the Veteran's current disability preexisted service, was present during service, and that he has had the same psychiatric disability since separation from service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability is warranted.  The Board notes that one examiner suggested that the disorder was superimposed upon a preexisting disorder.

Accordingly, the Board finds that the evidence supports granting service connection for the aggravation of a psychiatric disability.  Therefore, the appeal as to this issue must be granted.  Any reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim of entitlement to service connection for diverticulitis is dismissed.

Entitlement to service connection for aggravation of a psychiatric disability is granted.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


